Citation Nr: 1023902	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied claim 
for service connection for PTSD and denied his claim for 
service connection for depression.

The Veteran testified before a Decision Review Officer at an 
August 2006 RO hearing.  A hearing transcript has been 
associated with the claims file.

This appeal has been developed as two issues; entitlement to 
service connection for depression; and entitlement to service 
connection for PTSD (to include the question of whether new 
and material evidence has been received to reopen he PTSD 
claim).

A veteran's claim for service connection is deemed to be for 
a disability manifested by the symptoms he experiences, 
regardless of how those symptoms are diagnosed.  Hence, a 
claim for service connection for PTSD would encompass any 
diagnosed psychiatric disability.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claims for service 
connection for PTSD and depression are deemed to be part of a 
single claim for service connection for a psychiatric 
disability.

In a December 2003 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
did not submit a notice of disagreement within one year.  
Ordinarily that decision would be considered final.  
38 U.S.C.A. § 7105(c) (West 2002).  In this case, however, VA 
subsequently received relevant service personnel records that 
were in existence at the time of the December 2003 denial.  
In such a case, VA will adjudicate the claim without regard 
to the prior denial.  38 C.F.R. § 3.156(c) (2009).  The Board 
is therefore, adjudicating the claim without considering 
whether new and material evidence has been received.  Cf. 
38 U.S.C.A. § 5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Veteran will be 
advised if further action is required on his part.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In a May 2005 private treatment note, the Veteran reported 
suffering from hallucinations since age 20, which would have 
occurred during his service.  He also reported first 
receiving treatment for depression in 1982.  A VA examination 
is required to determine whether the Veteran suffers from an 
acquired psychiatric condition that is related to his 
service.

In a July 2005 private treatment note, the Veteran reported 
that he had applied for Social Security Administration (SSA) 
benefits due to his psychiatric disorder.  The actual 
decision by the SSA, and the medical records on which that 
decision was based, are not of record. These records are 
potentially pertinent to the claims of entitlement to service 
connection.  The United States Court of Appeals for Veterans 
Claims has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

An August 1977 service Personnel Action indicates that the 
Veteran had been admitted to the "Public Health Hospital in 
Staten Island" for treatment.  He testified during his 
August 2006 hearing that he had received counseling for his 
son's death while in service; although he was unsure if this 
treatment had been provided by the military.  

In addition, he testified during that hearing that he first 
began receiving treatment for depression in 1982 while 
incarcerated.  A February 2007 response to the records 
request from the California Department of Corrections (CDC) 
indicated that the Veteran's CDC Identification Number was 
required to search for records; it is not clear that the 
Veteran responded to a March 2007 request for his CDC number.  
As these treatment records have been properly identified and 
are potentially relevant to the claims, VA has an obligation 
to seek them.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  Any records received should be 
associated with the claims file.  

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
be noted in the claims file.

2.  After obtaining any necessary 
information from the Veteran, the RO/AMC 
should contact the Public Health Hospital 
and the CDC and request all of the 
Veteran's treatment records.  Any records 
received should be associated with the 
claims folder.

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
be noted in the claims file.

The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA and 
that he may submit these records without 
waiting for VA to request them.  He will 
also have to provide VA with his CDC 
number.

3.  Following completion of the above-
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether he suffers from a 
current psychiatric disability that is 
related to active duty.  The claims file 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should indicate 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including PTSD, 
bipolar disorder or depression, had its 
onset in service or is otherwise related 
to a disease or injury in active duty 
service.  In this regard, the Veteran 
contends that his disabilities arose from 
the loss of a child during service, and 
service personnel records document the 
loss of the child.

In the event that PTSD is diagnosed, the 
examiner should specify which reported 
stressor supported this diagnosis.

The examiner should provide a rationale 
for all opinions.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion, even if there is not 
confirmatory evidence in the service 
treatment records.

4.  The AMC/RO should review the 
examination report to insure that it 
contains the information and opinions 
requested in this remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




